Case 1:20-cv-01006-GHW Document 121-3 Filed 07/02/21 Page 1 of 21




                       Exhibit 3
Case
 Case1:20-cv-01006-GHW
      1:20-cv-01006-GHW Document
                         Document121-3
                                  4-1 Filed
                                       Filed02/06/20
                                             07/02/21 Page
                                                       Page22ofof21
                                                                  21
Case
 Case1:20-cv-01006-GHW
      1:20-cv-01006-GHW Document
                         Document121-3
                                  4-1 Filed
                                       Filed02/06/20
                                             07/02/21 Page
                                                       Page33ofof21
                                                                  21
Case
 Case1:20-cv-01006-GHW
      1:20-cv-01006-GHW Document
                         Document121-3
                                  4-1 Filed
                                       Filed02/06/20
                                             07/02/21 Page
                                                       Page44ofof21
                                                                  21
Case
 Case1:20-cv-01006-GHW
      1:20-cv-01006-GHW Document
                         Document121-3
                                  4-1 Filed
                                       Filed02/06/20
                                             07/02/21 Page
                                                       Page55ofof21
                                                                  21
Case
 Case1:20-cv-01006-GHW
      1:20-cv-01006-GHW Document
                         Document121-3
                                  4-1 Filed
                                       Filed02/06/20
                                             07/02/21 Page
                                                       Page66ofof21
                                                                  21
Case
 Case1:20-cv-01006-GHW
      1:20-cv-01006-GHW Document
                         Document121-3
                                  4-1 Filed
                                       Filed02/06/20
                                             07/02/21 Page
                                                       Page77ofof21
                                                                  21
Case
 Case1:20-cv-01006-GHW
      1:20-cv-01006-GHW Document
                         Document121-3
                                  4-1 Filed
                                       Filed02/06/20
                                             07/02/21 Page
                                                       Page88ofof21
                                                                  21
Case
 Case1:20-cv-01006-GHW
      1:20-cv-01006-GHW Document
                         Document121-3
                                  4-1 Filed
                                       Filed02/06/20
                                             07/02/21 Page
                                                       Page99ofof21
                                                                  21
Case
 Case1:20-cv-01006-GHW
      1:20-cv-01006-GHW Document
                         Document121-3
                                  4-1 Filed
                                       Filed02/06/20
                                             07/02/21 Page
                                                       Page10
                                                            10ofof21
                                                                   21
Case
 Case1:20-cv-01006-GHW
      1:20-cv-01006-GHW Document
                         Document121-3
                                  4-1 Filed
                                       Filed02/06/20
                                             07/02/21 Page
                                                       Page11
                                                            11ofof21
                                                                   21
Case
 Case1:20-cv-01006-GHW
      1:20-cv-01006-GHW Document
                         Document121-3
                                  4-1 Filed
                                       Filed02/06/20
                                             07/02/21 Page
                                                       Page12
                                                            12ofof21
                                                                   21
Case
 Case1:20-cv-01006-GHW
      1:20-cv-01006-GHW Document
                         Document121-3
                                  4-1 Filed
                                       Filed02/06/20
                                             07/02/21 Page
                                                       Page13
                                                            13ofof21
                                                                   21
Case
 Case1:20-cv-01006-GHW
      1:20-cv-01006-GHW Document
                         Document121-3
                                  4-1 Filed
                                       Filed02/06/20
                                             07/02/21 Page
                                                       Page14
                                                            14ofof21
                                                                   21
Case
 Case1:20-cv-01006-GHW
      1:20-cv-01006-GHW Document
                         Document121-3
                                  4-1 Filed
                                       Filed02/06/20
                                             07/02/21 Page
                                                       Page15
                                                            15ofof21
                                                                   21
Case
 Case1:20-cv-01006-GHW
      1:20-cv-01006-GHW Document
                         Document121-3
                                  4-1 Filed
                                       Filed02/06/20
                                             07/02/21 Page
                                                       Page16
                                                            16ofof21
                                                                   21
Case
 Case1:20-cv-01006-GHW
      1:20-cv-01006-GHW Document
                         Document121-3
                                  4-1 Filed
                                       Filed02/06/20
                                             07/02/21 Page
                                                       Page17
                                                            17ofof21
                                                                   21
Case
 Case1:20-cv-01006-GHW
      1:20-cv-01006-GHW Document
                         Document121-3
                                  4-1 Filed
                                       Filed02/06/20
                                             07/02/21 Page
                                                       Page18
                                                            18ofof21
                                                                   21
Case
 Case1:20-cv-01006-GHW
      1:20-cv-01006-GHW Document
                         Document121-3
                                  4-1 Filed
                                       Filed02/06/20
                                             07/02/21 Page
                                                       Page19
                                                            19ofof21
                                                                   21
Case
 Case1:20-cv-01006-GHW
      1:20-cv-01006-GHW Document
                         Document121-3
                                  4-1 Filed
                                       Filed02/06/20
                                             07/02/21 Page
                                                       Page20
                                                            20ofof21
                                                                   21
Case
 Case1:20-cv-01006-GHW
      1:20-cv-01006-GHW Document
                         Document121-3
                                  4-1 Filed
                                       Filed02/06/20
                                             07/02/21 Page
                                                       Page21
                                                            21ofof21
                                                                   21
